Citation Nr: 0735313	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
left leg and ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part denied 
service connection for a left leg and ankle condition.  

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in August 2007.  A 
transcript of this hearing has been entered into the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a disability of the left leg 
and ankle as a result of cutting his leg on coral while 
stationed in the South Pacific.  He testified that he was 
part of a small three man party stationed on an island, and 
that they did not have access to medical care.  The veteran 
states that the wound became infected and would not heal, and 
that it continued to fester until he was relieved from the 
island.  The veteran argues that he continues to have 
numbness and scarring as a result of this injury.  

A review of the service medical records shows that the 
veteran was treated for cellulitis of the calf on December 
14, 1964.  A handwritten note appears to read that the left 
calf was treated, but the abbreviation "Rt" appears to be 
written over the word "left".  A typewritten form also 
dated December 14, 1964 states that the veteran was treated 
for an infection of the right leg, cellulitis; organism 
undetermined.  

At the August 2007 hearing, the veteran displayed what he 
contends are the residuals of the injury for which he was 
treated during service.  A scar and area of discoloration 
were visible.  The veteran testified that he continues to 
have numbness in this area.  He was also adamant that the 
injury was to his left leg and not the right, and agreed that 
the service medical records that refer to cellulitis of the 
right leg were in error.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim when there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; the information or evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); McClendon v. United 
States, 20 Vet. App. 79 (2006).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  It further noted that an 
indication that a current disability "may" be associated 
with service is a low threshold.  

There is an indication that the veteran had a leg injury 
during service and that the service medical records may have 
attributed it to the wrong leg.  There is also an indication 
that the veteran has an observable imperfection in the same 
area that was treated during service.  Finally, the veteran 
has testified that the current findings are the result of the 
injury in service, and that he continues to experience 
symptoms associated with the original injury.  Therefore, the 
Board finds that the veteran should be scheduled for an 
examination in order to determine whether or not he has a 
current disability that may be associated with the disability 
treated during service.  

The Board also notes the veteran has testified that his 
injury in service occurred in early 1965.  However, the 
treatment noted in service is dated December 1964.  The Board 
believes that the veteran's personnel records may be able to 
establish the time frame for any injury that occurred during 
service by showing the dates of his assignment to the Gilbert 
Islands.  These records should be obtained and associated 
with the claims folder.  However, the Board observes that 
whether or not the personnel records show that the veteran's 
service in the South Pacific preceded or followed the 
December 1964 treatment, the veteran must still be scheduled 
for an examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's personnel records 
should be obtained and associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the presence of 
a current left leg disability, as well as 
the likely etiology of any such 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner's attention is 
invited to the December 1964 notation of 
treatment of cellulitis of the right leg 
during service, and should be mindful 
that there is evidence that this 
treatment was actually for the left leg.  
After completion of the examination and 
review of the records, the examiner 
should attempt to express the following 
opinions: 

a) Does the veteran have a current 
disability of the left leg that can 
be verified by objective medical 
evidence?  

b) If the veteran is found to have a 
current left leg disability, is it 
as likely as not that this 
disability is the residual of the 
cellulitis that was treated during 
active service?

c) Is it as likely as not that this 
disability is the result of coral 
poisoning during active service?  

The reasons and bases for these opinions 
should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

